Citation Nr: 1442092	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning April 7, 2009, was proper.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which proceeded from the Veteran's eligibility application at the VA Medical Center at Wilkes-Barre, Pennsylvania.  The Board remanded the case in March 2014.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's attributable gross household income for 2008, the calendar year preceding his application for treatment in the VA healthcare system as copay exempt, exceeded the means test income threshold for such benefit.  


CONCLUSION OF LAW

The criteria for copay exempt care were not met, and the change of the Veteran's means test eligibility category from exempt to required and possible copay billing beginning April 7, 2009, was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA notified the Veteran in April 2010 and June 2010, prior to the adverse determination, of the alleged income discrepancy in this case based on the IVM (Income Verification Match) process and the proposal to change his copay status.  He was afforded several opportunities to correct and verify the income reported for the relevant year, and provided forms on which to verify income and exclusions for that year.  He was also advised of the criteria by which eligibility for cost-free VA care is determined, including the income thresholds.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  No hearing was requested.

The medical appeals file is before the Board, and no claims file was found, including in VA's paperless processing systems.  The Veteran was not service-connected for any disabilities during the relevant period, and there is no indication that any possible claims file would contain information to help substantiate his claim.  Further, as directed in the prior remand, the agency of original jurisdiction (AOJ) attached the available copy of the Veteran's response to the request for verification of his income, known as HEC Form 200-1A, and there are notes concerning the Veteran's response in that regard.  Although the AOJ does not appear to have attached a copy of the Veteran's VA Form 10-10EZR, this is not prejudicial.  Rather, the record includes the Veteran's notes and the Veteran's assertions regarding his income.  Additionally, he did not respond to multiple attempts at contact and requests by the AOJ to obtain further information regarding his attributable income for calendar year 2008, including in 2011 and in 2014, as directed by the prior remand.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to fully cooperate, VA provided adequate notice and assistance, and the prior remand directives were substantially completed.  No further development or remand is required, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  

II. Merits Analysis

On April 7, 2009, the Veteran submitted a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free VA healthcare.  Thereafter, information obtained via the Income Verification Match (IVM) process indicated that the Veteran's gross household income for calendar year 2008 exceeded the applicable income thresholds.  

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his attributable income is not greater than a specified income threshold.  38 U.S.C.A. §1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  The Veteran has not reported any dependents, and he has no service-connected disabilities.  For 2008, the VA National Means Test threshold for a veteran with zero dependents was $29, 402; and the VA Geographic Means Test threshold for the Veteran's residency location was $28,850.

The Veteran's attributable income in 2008 (the prior calendar year) must be used to determine his copay status as of his April 7, 2009, application.  See 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  In general, all payments of any kind from any source will be counted as income in the 12-month annualization period in which they were received, unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).  

In his response to the AOJ's request for verification of his income amounts obtained through the IVM process (or HEC Form 200-1A), dated in April 2010 and received by VA in May or June 2010, the Veteran checked that he "agree[d]" with the amounts listed.  The amounts included income from the Social Security Administration and multiple types of stocks and bonds, totaling well over the national and geographic Means Test thresholds.  Nevertheless, the Veteran qualified his agreement with these amounts, indicating that his adjusted gross income was much less than determined through the IVM process, and that it was lower than both Means Test thresholds.  Although the Veteran referred to his Form 1040 tax return, he did not provide a copy of the actual tax return for calendar year 2008.  

Instead, in September 2011, the Veteran submitted a copy of "Changes to your Return" from the Philadelphia IRS Center dated in May 2011, asserting that his "taxable income" as shown by the form was far below the Means Test threshold.  The May 2011 form showed income from securities (or stocks and bonds) and Social Security, and deductions for medical and miscellaneous expenses.  This form is not a complete tax return but, rather consists of a summary of changes to the Veteran's income, deductions, and tax computation based on information provided on his tax return as compared to information reported to the IRS or as corrected.  

Moreover, this form does not appears to pertain to calendar year 2008.  Rather, interest was calculated on the amount of tax increase as accrued from April 15, 2010, through June 22, 2011, which appears to indicate that it pertains to tax (or calendar) year 2009; and the amount of income shown from Social Security (as reported to the IRS or as corrected) is much lower than the amount of Social Security income obtained from the IRS through the IVM process for calendar year 2008.  In contrast, the securities amounts are similar, but they are still slightly higher than the amounts obtained through the IVM process for calendar year 2008.  

Despite multiple attempts at contact via phone and mail, both in 2011 and in 2014, the Veteran has not provided his full tax return information for calendar year 2008.  In particular, he has not specified any medical expenses or other deductions that could be used to lower his attributable income for VA purposes for the year 2008.  

As noted above, the May 2011 form submitted by the Veteran indicates medical and miscellaneous deductions.  Unreimbursed medical expenses that are paid within the year at issue are excludable if they are more than 5 percent of the maximum annual pension rate (MAPR).  38 C.F.R. § 3.272(g).  Effective December 1, 2007, the MAPR for a veteran with no dependent children was $7,498, and 5% of that amount was $490.  To the extent that the May 2011 form may actually pertain to calendar year 2008, it is unclear from this form if the listed deductions would be excludable from the Veteran's attributable income for VA purposes.  

Further, even if the Board were to resolve doubt in the Veteran's favor, and even using the full amounts of the listed medical deductions and also the miscellaneous deductions, the total allowable exclusions from his gross income would be less than $10,000.  Applying this amount of exclusions, the Veteran's household gross income for 2008 would still be above both Means Test thresholds for that year.  

The Board acknowledges that the Veteran has reported an adjusted gross income below the Means Test thresholds, and that his taxable income as shown on the May 2011 form was less than the Means Test thresholds.  Nevertheless, VA considers gross income from all sources, unless an exclusion  is specifically allowed under applicable regulations.  As such, attributable income for VA purposes may be very different that adjusted gross income or taxable income for IRS purposes.  To the extent that the Veteran may have misunderstood this distinction, his lack of understanding does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).

In sum, the available evidence shows that the Veteran's attributable household gross income for 2008 was above both the national and geographic Means Test thresholds for that year.  Accordingly, the Veteran is not eligible for treatment in VA's healthcare system under the copay exempt category for the period beginning April 7, 2009.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

The change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning April 7, 2009, was proper, and the appeal is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


